 1   WILLIAM H. STAPLES, ESQ. BAR#: 64633
     CLAPP, MORONEY, VUCINICH, BEEMAN & SCHELEY
 2   A PROFESSIONAL CORPORATTON
     5860 Owens Drive, Suite 410
 3   Pleasanton, CA 94588
     (925) 734-0990 Fax: (925) 734-0888
 4
     Meredith C. Eilers (Pro Hac Vice)
 5   Michael R. Bosse (Pro Hac Vice)
     BERNSTEIN SHUR
 6   P.O. Box 9729
     Portland, ME 041 04
 7   (207) 228-7108 (207) 228-7276

 8   Attorneys for Plaintiff and Counterdefendant
     HIL TECHNOLOGY, INC., a Maine corporation
 9

10                                          SUPERIOR COURT OF CALIFORNIA

11                                       NORTHERN DISTRICT OF                      CALIFORt~IA

12

13    HIL TECHNOLOGY, INC., a Maine                                        Case No. 3:18-CV-02910-CRB
      corporation,
14
                          Plaintiff,                                       STIPULATION FOR DISMISSAL AND
15    v.                                                                   [PROPOSED] ORDER

16    ENGINEERING!REMEDIATION
      RESOURCES GROUP, INC. (ERRG), a
17    California corporation,

18                        Defendant.

19

20    ENGINEERINGIREMEDIA TION
      RESOURCES GROUP INC. (ERRG), a
21    California corporation,

22                        Counterclaim ant,

23    v.

24    HIL TECHNOLOGY INC., a Maine
      corporation,
25
                          Counterdefendant.
26

27

28   III
     F:\Data\DOCS\9073\05730 HIL v ERRG\Pleading\Stip for Dismiss and Ordert.wpd                           1
                                                                  STIPULATION FOR DISMISSAL AND ORDER
 1            Pursuant to Rules 41(a)(l)(A)(ii) and 41(c)(2) ofthe Federal Rules of Civil Procedure, and

 2   the Confidential Settlement Agreement and Release between the Parties, Plaintiff HIL

 3   TECHNOLOGY, INC. and Defendant ENGINEERINGIREMEDIA TION RESOURCES GROUP

 4   INC. (Herein collectively referred to as the "Parties"), by and through their respective undersigned

 5   attorneys, hereby stipulate that this entire matter be dismissed with prejudice, including all claims,

 6   counter claims and causes of action.

 7

 8   DATED: December 14,2018                                     Respectfully submitted.

 9                                                               CLAPP, MORONEY, VUCINICH,
                                                                 BEEMAN and SCHELEY
10
                                                                       Is/ William H. Staples
                                                                 By: __________________________ ___
11
                                                                                William H. Staples
12                                                               Attorneys for Plaintiff and Counterdefendant
                                                                 HIL TECHNOLOGY, INC., a Maine corporation
13

14                                                               BERNSTEIN SHUR

15
                                                                           Is/ Michael R. Bosse
16                                                               By: -----------------------------
                                                                                Michael R. Bosse
17                                                               Attorneys for Plaintiff and Counterdefendant
                                                                 HIL TECHNOLOGY, INC., a Maine corporation
18

19                                                               PILLSBURY WINTHROP SHAW PITMANN LLP

20
                                                                       Is/ Glenn A. Sweatt
                                                                 By: __________________________ ___
21
                                                                                Glenn A. Sweatt
22                                                               Attorneys for Defendant and Counterclaimant
                                                                 ENGThTfERING/REMEDIA TION RESOURCES
23                                                               GROUP INC. (ERRG), a California corporation

24

25

26

27

28

     F:\Data\DOCS\9073\05730 HIL v ERRG\Pleading\Stip for Dismiss and Ordert.wpd                                2
                                                                  STIPULATION FOR DISMISSAL AND ORDER
 1                                                               ORDER

 2            For Good Cause shown in the stipulation by and between the Parties to this action through

 3   their designated counsel, it is hereby ordered that the entire action be dismissed with prejudice,

 4   including all claims, counter claims and causes of action pursuant to FRCP 4l(a)(l)(A)(ii) and

 5   41 (c )(2), each party to bear its own attorney fees and costs.

 6
            12/20
     Dated: _ ___ , 2018
 7                                                                         Bon. Charles R. Beyer
                                                                           U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     F:\Data\DOCS\9073\05730 HIL v ERRG\Pleading\Stip for Dismiss and Ordert.wpd                          3
                                                                  STIPULATION FOR DISMISSAL AND ORDER
